Case 3:11-cv-05479-PGS-LHG Document 666 Filed 10/06/20 Page 1 of 2 PageID: 12163




   William H. Trousdale                               Devora W. Allon, P.C.
   Brian M. English                                   Kirkland & Ellis LLP
   Tompkins, McGuire, Wachenfeld & Barry LLP          601 Lexington Ave
   3 Becker Farm Road, Fourth Floor                   New York, New York 10022
   Roseland, New Jersey 07068-1726                    Tel. (212) 446-4800
   Tel. (973) 622-3000                                Fax (212) 446-4900
   Fax (973) 623-7780                                 devora.allon@kirkland.com
   wtrousdale@tompkinsmcguire.com
   benglish@tompkinsmcguire.com                       Karen N. Walker, P.C.
                                                      Alexandra I. Russell
                                                      1301 Pennsylvania Ave N.W.
                                                      Washington, D.C. 20004
                                                      Tel. (202) 389-5000
                                                      Fax (202) 389-5200
                                                      karen.walker@kirkland.com
                                                      alexandra.russell@kirkland.com
                                                      gavin.tisdale@kirkland.com

  Attorneys for Defendants Teva Pharmaceutical Industries Ltd. and
  Teva Pharmaceuticals USA, Inc.


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

  _______________________________________
                                           )
  IN RE EFFEXOR XR ANTITRUST               )          Civil Action Nos.: 11-5479 (PGS)(LHG)
  LITIGATION                               )                             11-5590 (PGS)(LHG)
                                           )                             11-5661 (PGS)(LHG)
  This Document Relates To:                )                             11-6985 (PGS)(LHG)
                                           )                             11-7504 (PGS)(LHG)
  ALL ACTIONS                              )                             12-3116 (PGS)(LHG)
                                           )                             12-3523 (PGS)(LHG)
                                           )
  ________________________________________ )



                 NOTICE OF WITHDRAWAL OF PRO HAC VICE COUNSEL



         PLEASE TAKE NOTICE that Penina C. Moisa of Kirkland & Ellis LLP hereby

  withdraws as pro hac vice counsel for Defendants Teva Pharmaceutical Industries Ltd. and Teva
Case 3:11-cv-05479-PGS-LHG Document 666 Filed 10/06/20 Page 2 of 2 PageID: 12164




  Pharmaceuticals USA, Inc. (collectively, “Teva”) in the above-captioned matter. Accordingly,

  please remove Ms. Moisa from the list of NEF recipients in this matter. Teva continues to be

  represented by all other counsel of record for Teva.

  Dated: October 5, 2020                       Respectfully submitted,

                                               /s/ Brian M. English
                                               William H. Trousdale
                                               Brian M. English
                                               Tompkins, McGuire, Wachenfeld & Barry LLP
                                               3 Becker Farm Road, Fourth Floor
                                               Roseland, New Jersey 07068-1726
                                               Tel. (973) 622-3000
                                               Fax (973) 623-7780
                                               wtrousdale@tompkinsmcguire.com
                                               benglish@tompkinsmcguire.com

                                               Devora W. Allon, P.C.
                                               Kirkland & Ellis LLP
                                               601 Lexington Ave
                                               New York, New York 10022
                                               Tel. (212) 446-4800
                                               Fax (212) 446-4900
                                               devora.allon@kirkland.com

                                               Karen N. Walker, P.C.
                                               Alexandra I. Russell
                                               1301 Pennsylvania Ave N.W.
                                               Washington, D.C. 20004
                                               Tel. (202) 389-5000
                                               Fax (202) 389-5200
                                               karen.walker@kirkland.com
                                               alexandra.russell@kirkland.com

                                               Attorneys for Defendants Teva Pharmaceutical
                                               Industries Ltd. and Teva Pharmaceuticals USA, Inc.

  SO ORDERED: October 6, 2020

                                               ___________________________________
                                               HON. LOIS H. GOODMAN, U.S.M.J.




                                                  2
